The opinion of the Court was delivered by
Mr. Justice Gantt.
This case is confined within narrow limits. The question of agency was a fact to be decided on by the Jury. They were of the vicinage, and better qualified to judge of circumstances in relation thereto than the presiding Judge. The presiding Judge, in animadverting on the testimony, very correctly stated to the Jury, that the evidence was by no means conclusive as to the fact of general agency, thereby putting the Jury on their guard against a hasty decision of the case. They found a verdict for the defendant, notwithstanding the opinion of the Court to the contrary.
On a review of the circumstances of this case, Í am of opinion that the verdict should stand. The Sheriff had before paid moneys to Cobb, on account of the plaintiff and he had acquiesced therein. His relative situation with the plaintiff rendered it probable that such authority might have been delegated; and when to this is added the circumstance of the plaintiff acquiescing in three payments made to Cobb, as his agent, th«*253Jury had certainly strong grounds to rest upon, that he was authorized also to settle with the Sheriff in this case. The money having been appropriated agreeably to Cobb's order, in ment for land, purchased by him at Sheriff’s sale, does not alter the case. If he was duly authorized to receive, he could, on the payment being made to him, apply the money in this way; and his order to the Sheriff to apply the money in payment of a purchase made by him at Sheriff’s sale, is tantamount to a receipt and payment by himself. I think the verdict should stand.
Grimhé, Cokoch, and JYoíf, J. concurred.